Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 20190381981) in view of Furuyama (US 20160272176).
In regards to claim 1, Yoshida teaches a braking control method for a vehicle (Fig 2, 3), the method comprising: 
determining a braking torque required by each wheel; ([0049] oil pressure can be supplied to each wheel, individually by a brake actuator. One of ordinary skill would have recognized this is increasing or decreasing torque and would only reasonably happen upon a determination of the individual wheel required torque.)
Yoshida also teaches an ABS breaking system using hydraulic oil pressure to control braking ([0049]). 
	Yoshida does not teach: 
a braking control method for a vehicle having a motor
determining a motor braking torque to be provided by the motor based on the braking torque required by each wheel and a maximum torque of the motor; and 

However, Furuyama teaches a vehicle with a motor generator ([0020]) that uses a comprehensive ABS control unit that calculates the breaking torque required to be applied to each of the wheels while preventing or reducing the lock of the wheels. This includes an input of the current maximum braking torque from the regenerative brake controller, which is the motor generator ([0038]). The hydraulic ABS control unit controls the hydraulic control unit based on a braking torque by which the torque command is short of the required braking torque ([0039]). A hydraulic braking torque is therefore applied and provided by a hydraulic ABS system based on the braking torque required by each wheel and the motor braking torque. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the target wheel slip methods of Yoshida, by incorporating the teachings of Furuyama, such that the methods include steps of operating a motor generator to apply a braking torque to the individual wheels of the vehicle and steps of applying a hydraulic torque to provide the remaining required torque. 
The motivation to do so is that, as acknowledged by Furuyama, the use of a motor generator as a second braking devices even while ABS is active, allows for more efficient collection of regenerated energy ([0004], [0005]). 

In regards to claim 2, Yoshida, as modified by Furuyama, teaches the method according to claim 1, further comprising: 
calculating a current slip ratio based on a speed of each wheel and a vehicle speed, ([0083] in step S10, brake ECU 10 determines if detected slip ratio Sc**, which is the slip ratio of each individual 
wherein the determining the braking torque required by each wheel is performed based on the current slip ratio and a target slip ratio. ([0112] in step S24, ECU 10 computes target slip ratio Starget**. [0113] after computing target slip ratio Starget**, ECU 10 begins ABS control, which controls the brake actuator 30 such that the slip ratio Sc** follows the target slip ratio Starget**. One of ordinary skill would have understood this includes determining the required torque for each wheel based on the current and target slip ratios.)

In regards to claim 3, Yoshida, as modified by Furuyama, teaches the method according to claim 2, wherein the target slip ratio corresponds to a slip ratio at which a braking force coefficient is maximized. ([0006] target slip ratio is, for example, slip ratio at which coefficient of friction is a maximum. The coefficient of friction is a force coefficient.)

In regards to claim 4, Yoshida, as modified by Furuyama, teaches the method according to claim 2, further comprising: 
determining whether intervention by the hydraulic ABS brake is necessary based on a difference between the current slip ratio and the target slip ratio. ([0113] when ABS control is started, operation of brake actuator is controlled such that the slip ratio Sc** follows the target slip ratio Starget**. One of ordinary skill would have recognized if the current slip ratio Sc** is already at the target slip ratio Starget**, then no hydraulic ABS brake intervention would be necessary. This is determining if the hydraulic ABS brake is necessary based on a difference between the current slip ratio and a target slip ratio.)

In regards to claim 5, Furuyama teaches the hydraulic ABS unit controls the hydraulic control unit based on a difference between the required braking torque and the regenerative motor torque ([0039]). One of ordinary skill would have understood that when the torque for the regenerative device, which is the motor, is sufficient to meet the torque requirement, regenerative braking will occur and it would be determined that hydraulic braking intervention is not necessary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the target wheel slip method of Yoshida, as already modified by Furuyama, by further incorporating the teachings of Furuyama, such that regenerative braking may occur when hydraulic braking intervention is determined not to be necessary. 
The motivation to do so is that, as acknowledged by Furuyama, the use of a motor generator as a second braking devices even while ABS is active, allows for more efficient collection of regenerated energy ([0004], [0005]).

In regards to claim 6, Furuyama teaches the comprehensive ABS control unit compares the smallest required braking torque of the individual wheels with the regenerative braking torque maximum, which is the maximum motor torque and outputs the smaller value as an instruction value ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the target wheel slip methods of Yoshida, as already modified by Furuyama, by further incorporating the teachings of Furuyama, such that the methods includes steps of comparing the individual required wheel torques and the maximum regenerative braking torque and outputting the smaller value as an instruction value. 


In regards to claim 7, Furuyama teaches the hydraulic ABS control unit controls the hydraulic control unit based on a braking torque by which the torque command is short of the required braking torque ([0039]). One of ordinary skill would have understood that this means the required torque minus the motor braking torque, which is the regenerative torque, is the output of the hydraulic breaking torque. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the target wheel slip method of Yoshida, as already modified by Furuyama, by further incorporating the teachings of Furuyama, such that the hydraulic braking torque is the difference of the required torque and the regenerative motor torque. 
The motivation to do so is that, as acknowledged by Furuyama, the use of a motor generator as a second braking devices even while ABS is active, allows for more efficient collection of regenerated energy ([0004], [0005]). 

In regards to claim 8, Furuyama teaches a comprehensive ABS control unit that compares the smallest of a required wheel torque and a regenerative braking torque supplied by a motor generator and outputs the smaller as an instruction value ([0038]). Then, the hydraulic ABS control unit instructs the hydraulic control unit to supply torque based on how short the instructed torque is ([0039]). As such, this means that when the motor torque is not short, it may completely accommodate the required wheel torque and therefore the hydraulic torque required by each wheel is 0. 

 The motivation to do so is that, as acknowledged by Furuyama, the use of a motor generator as a second braking devices even while ABS is active, allows for more efficient collection of regenerated energy ([0004], [0005]). 

In regards to claim 9, Furuyama teaches a comprehensive ABS control unit that compares the smallest of a required wheel torque and a regenerative braking torque supplied by a motor generator and outputs the smaller as an instruction value ([0038]). Then, the hydraulic ABS control unit instructs the hydraulic control unit to supply torque based on how short the instructed torque is ([0039]). As such, this means that when the motor torque is short, it may not completely accommodate the required wheel torque and therefore the hydraulic torque required by each wheel is the difference between the required torque and the regenerative motor torque. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the target wheel slip methods of Yoshida, as already modified by Furuyama, by further incorporating the teachings of Furuyama, such that when the motor is not sufficient to supply the required torque, the remaining required torque may be supplied by the hydraulic control unit.
The motivation to do so is that, as acknowledged by Furuyama, the use of a motor generator as a second braking devices even while ABS is active, allows for more efficient collection of regenerated energy ([0004], [0005]). 

In regards to claim 10, Yoshida, as modified by Furuyama, teaches a non-transitory computer-readable recording medium having recorded therein a program for causing a computer to execute the braking control method for a vehicle having a motor described in claim 1. ([0046] processor has a CPU, ROM, RAM, non-volatile memory, and interface. CPU executes instructions stored on ROM, instructions are programs, which one of ordinary skill would have recognized are the associated methods.)

In regards to claim 11, Yoshida teaches a vehicle comprising: ([0045] vehicular brake apparatus located on vehicle.)
a hydraulic anti-lock braking system (ABS) brake; ([0046] hydraulic friction brake mechanism 20.) and 
a controller configured to control operation of the hydraulic ABS brake, ([0053] ECU 10 determines demanded braking force and controls brake actuator 30 such that demanded braking force is generated by hydraulic friction brake mechanism 20.)
wherein the controller comprises: 
an ABS operation determining processor configured to determine a braking torque required by each wheel; ([0049] oil pressure can be supplied to each wheel, individually by a brake actuator 30. One of ordinary skill would have recognized this is increasing or decreasing torque and would only reasonably happen upon a determination of the individual wheel required torque. [0053] brake ECU 10 determines demanded braking force.)
	Yoshida does not teach:
an electric motor; 
a controller configured to control operation of the electric motor, 
wherein the controller comprises: 

a hydraulic braking torque calculator configured to determine a hydraulic braking torque of each wheel to be provided by the hydraulic ABS brake based on the braking torque required by each wheel and the motor braking torque.
However, Furuyama teaches a vehicle with a motor generator ([0020]) that uses a comprehensive ABS control unit that calculates the breaking torque required to be applied to each of the wheels while preventing or reducing the lock of the wheels. This includes an input of the current braking torque from the regenerative brake controller, which is the motor generator ([0038]), this is acting as a motor braking torque calculator. The hydraulic ABS control unit controls the hydraulic control unit based on a braking torque by which the torque command is short of the required braking torque ([0039]), this is a hydraulic braking torque calculator. The comprehensive ABS control unit is a controller configured to control operation of the electric motor, which includes a motor braking torque calculator and a hydraulic braking torque calculator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicular brake apparatus of Yoshida, by incorporating the teachings of Furuyama, such that the apparatus includes a motor generator which may apply a braking torque to the individual wheels of the vehicle and the controller also may control the motor generator and may serve as a motor braking torque calculator and hydraulic braking torque calculator. 
The motivation to do so is that, as acknowledged by Furuyama, the use of a motor generator as a second braking devices even while ABS is active, allows for more efficient collection of regenerated energy ([0004], [0005]). 

In regards to claim 12, Yoshida, as modified by Furuyama, teaches the vehicle according to claim 11, wherein the ABS operation determining processor calculates a current slip ratio based on a speed of each wheel and a vehicle speed and determines the braking torque required by each wheel based on the current slip ratio and a target slip ratio. ([0083] brake ECU 10 determines if detected slip ratio Sc**, which is the slip ratio of each individual wheel, at the present time is greater than low slip ratio SL**. In order to perform this, the current slip ratio must be calculated. [0078] slip ratio is calculated using vehicle body speed and wheel speed. [0112] ECU 10 computes target slip ratio Starget**. [0113] after computing target slip ratio Starget**, ECU 10 begins ABS control, which controls the brake actuator 30 such that the slip ratio Sc** follows the target slip ratio Starget**. One of ordinary skill would have understood this includes determining the required torque for each wheel based on the current and target slip ratios.)

In regards to claim 13, Yoshida, as modified by Furuyama, teaches the vehicle according to claim 12, wherein the target slip ratio corresponds to a slip ratio at which a braking force coefficient is maximized. ([0006] target slip ratio is, for example, slip ratio at which coefficient of friction is a maximum. The coefficient of friction is a force coefficient.)

In regards to claim 14, Yoshida, as modified by Furuyama, teaches the vehicle according to claim 12, wherein the ABS operation determining processor determines whether intervention by the hydraulic ABS brake is necessary based on a difference between the current slip ratio and the target slip ratio. ([0113] when ABS control is started, operation of brake actuator is controlled such that the slip ratio Sc** follows the target slip ratio Starget**. One of ordinary skill would have recognized if the current slip ratio Sc** is already at the target slip ratio Starget**, then no hydraulic ABS brake intervention 

In regards to claim 15, Furuyama teaches the hydraulic ABS unit controls the hydraulic control unit based on a difference between the required braking torque and the regenerative motor torque ([0039]). One of ordinary skill would have understood that when the torque for the regenerative device, which is the motor, is sufficient to meet the torque requirement, regenerative braking will occur and it would be determined that hydraulic braking intervention is not necessary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicular brake apparatus of Yoshida, as already modified by Furuyama, by further incorporating the teachings of Furuyama, such that regenerative braking may occur when hydraulic braking intervention is determined not to be necessary. 
The motivation to do so is that, as acknowledged by Furuyama, the use of a motor generator as a second braking devices even while ABS is active, allows for more efficient collection of regenerated energy ([0004], [0005]).

In regards to claim 16, Furuyama teaches the comprehensive ABS control unit compares the smallest required braking torque of the individual wheels with the regenerative braking torque maximum, which is the maximum motor torque and outputs the smaller value as an instruction value ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicular brake apparatus of Yoshida, as already modified by Furuyama, by further incorporating the teachings of Furuyama, such that the apparatus may compare the individual 
The motivation to do so is that, as acknowledged by Furuyama, the use of a motor generator as a second braking devices even while ABS is active, allows for more efficient collection of regenerated energy ([0004], [0005]).

In regards to claim 17, Furuyama teaches the hydraulic ABS control unit controls the hydraulic control unit based on a braking torque by which the torque command is short of the required braking torque ([0039]). One of ordinary skill would have understood that this means the required torque minus the motor braking torque, which is the regenerative torque, is the output of the hydraulic breaking torque. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicular brake apparatus of Yoshida, as already modified by Furuyama, by further incorporating the teachings of Furuyama, such that the hydraulic braking torque is the difference of the required torque and the regenerative motor torque. 
The motivation to do so is that, as acknowledged by Furuyama, the use of a motor generator as a second braking devices even while ABS is active, allows for more efficient collection of regenerated energy ([0004], [0005]). 

In regards to claim 18, Furuyama teaches a comprehensive ABS control unit that compares the smallest of a required wheel torque and a regenerative braking torque supplied by a motor generator and outputs the smaller as an instruction value ([0038]). Then, the hydraulic ABS control unit instructs the hydraulic control unit to supply torque based on how short the instructed torque is ([0039]). As 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicular brake apparatus of Yoshida, as already modified by Furuyama, by further incorporating the teachings of Furuyama, such that the hydraulic torque required by each wheel may be 0 when the motor torque is adequate to supply the required wheel torque.
 The motivation to do so is that, as acknowledged by Furuyama, the use of a motor generator as a second braking devices even while ABS is active, allows for more efficient collection of regenerated energy ([0004], [0005]). 

In regards to claim 19, Furuyama teaches a comprehensive ABS control unit that compares the smallest of a required wheel torque and a regenerative braking torque supplied by a motor generator and outputs the smaller as an instruction value ([0038]). Then, the hydraulic ABS control unit instructs the hydraulic control unit to supply torque based on how short the instructed torque is ([0039]). As such, this means that when the motor torque is short, it may not completely accommodate the required wheel torque and therefore the hydraulic torque required by each wheel is the difference between the required torque and the regenerative motor torque. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicular brake apparatus of Yoshida, as already modified by Furuyama, by further incorporating the teachings of Furuyama, such that when the motor is not sufficient to supply the required torque, the remaining required torque may be supplied by the hydraulic control unit.
The motivation to do so is that, as acknowledged by Furuyama, the use of a motor generator as a second braking devices even while ABS is active, allows for more efficient collection of regenerated energy ([0004], [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Isono et al. (US 10279812) teaches a system and method that determines vehicle brake torque in relation to wheel slip.
Lauffer et al. (US 20170160745) teaches a system and method for decelerating a vehicle that uses a profile of the maximum wheel torque.
Itoh (US 20090101428) teaches a wheel slip determining method that can be used to set a torque and control a motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661